DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/19, 3/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim limitations: “generating a first security token, a first write token, a first read token, and/or a first delete token, sending the first security token, the first write token, the first read token, and/or the first delete token to a server electronic device, receiving, from the server electronic device, a key location identifier that uniquely and/or the first delete token are stored,” structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims will not work if examiner consider OR and pick either one element of a first security token, a first read token, a first delete token, because limitation “generating a signed key location identifier, generating a machine-readable image that includes the key location identifier, the signed key location identifier and the first write token in an encoded format,” require only “the write token”.  Further,  dependent claims 2, 7, 11 suggest “the first write token”, “the first read token”, “the first delete token” are essentials. So it will be appropriate for applicant to amend the claim by removing “or” in pointed limitations. Again there is no further use of “first security token” in dependent claims. 

Dependent claims 2-11, and 13-22 do not cure the deficiencies also rejected accordingly.

Allowable Subject Matter
Claim 1, 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, generating a machine-
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498